Case 2:19-cv-01403-KJD-VCF Document 4 Filed 08/23/19 Page 1 of 1

 

 

 

 

 

 

 

——FILED ———_ RECEIVED
—— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD
1 || Pamell Colvin 77
6681 Tara Ave
2 || Las Vegas, Nv 89146 AUG 23 2019
(503) 490-6564
3 CLERK US DISTRICT COURT
DISTRICT OF NEVADA
4 1 BY: ER
5
6 IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

3 || Pamell Colvin Ill Case No. 2.19-CV-01403-KJD-VCF
10 Plaintiff,

11 |! AHP REALITY LLC, &
12 || QINGWEN KONG

NOTICE OF REMOVAL OF
ACTION UNDER 28 U.S.C 1441

 

13 Complaint Filed August 15, 2019
14
15
16
17
18
19 TO: Clerk ,Las Vegas Justice Court
County Of Clark
20 200 Lewis Ave

Las Vegas, Nv 89101
21

22 Parnell Colvin lil
23 6681 Tara Ave
Las Vegas, Nv 89146
24
25 PLEASE TAKE NOTICE THAT PAINTIFF United States of America

26 || hereby removes Case No. 19E016541, Pending in Las Vegas Justice Court .

27 || August 23,2019 P | in ZL
28

 

 

Add Page |

 

 

 
